              Case 2:13-cr-00084-JAM Document 338 Filed 09/11/20 Page 1 of 6


     Timothy E. Warriner, SB#166128
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     tew@warrinerlaw.com
3    (916) 443-7141
4    Attorney for Defendant,
     Surjit Singh
5

6                                  UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTSRICT OF CALIFORNIA
8
                                                       )   Case No. 2:13-cr-00084 JAM
9    UNITED STATES OF AMERICA,                         )
                                                       )   STIPULATION AND ORDER RE
10                   Plaintiff,                        )   DEFENDANT SURJIT SINGH’S RELEASE
                                                       )   PENDING APPEAL
11          vs.                                        )
                                                       )
12   SURJIT SINGH,                                     )
                                                       )
13                   Defendant                         )
                                                       )
14                                                     )
15
            Defendant Surjit Singh is presently serving a sentence of 135 months on his convictions
16
     for fraud and false statements in the above-captioned matter. He is incarcerated at FCI La Tuna,
17
     in Anthony, New Mexico.
18
            On April 6, 2020 Surjit Singh moved pursuant to 18 U.S.C. § 3143(b) for an order
19

20
     releasing him on bail pending conclusion of his appeal in the Ninth Circuit from his convictions

21   in this matter. The motion was later withdrawn without prejudice to it being renewed.

22          Although the government believes that Surjit Singh is a flight risk and does not agree that
23   Singh has raised substantial questions of law or fact likely to result in either reversal, an order for
24
     a new trial, a non-prison sentence, or a reduced sentence that would likely be completed prior to
25
     the disposition of the appeal, the government has agreed not to oppose release on bail pending
26

                                                       1
              Case 2:13-cr-00084-JAM Document 338 Filed 09/11/20 Page 2 of 6


     his Ninth Circuit appeal with an appropriate bail package in place. Accordingly, the parties
1

2
     hereby stipulate that the defendant may be released pending appeal upon the following

3    conditions:

4            1. The defendant signs a bond pending appeal secured by property in the amount of
5                  $5,000,000.
6
             2. Beera Kaur, Nareshwar Vishal Singh, and Rakeshwar Manik Singh, will also sign
7
                   and serve as the sureties on that bond and sign all documents necessary to secure the
8
                   properties that will be collateral for the bond.
9
             3. All other direct and indirect owners of the properties posted and trustees of any trusts
10

11                 that are owners of the properties will sign and serve as surety on that bond and sign

12                 all documents necessary to secure the properties that will be collateral for the bond.

13           4. Mr. Singh will reside with Rakeshwar Manik Singh at 6028 Kingsmill Terrace,
14
                   Dublin, CA 94568.
15
             5. Rakeshwar Manik Singh and Ram Disabar will serve jointly as Surjit Singh’s
16
                   custodians.
17
             6. Following defendant’s release from custody, he must complete a 14-day quarantine
18
                   period at his approved residence. During this 14-day quarantine period, he must
19

20                 remain inside his residence at all times except for medical needs preapproved by the

21                 Pretrial Services Officer. He must comply with any and all telephonic and virtual

22                 (video) reporting instructions given to him by the Pretrial Services office.
23
             7. Following the 14-day quarantine period, defendant must attempt to obtain a COVID-
24
                   19 test with a medical provider at a location approved by the Pretrial Services
25

26

                                                         2
     Case 2:13-cr-00084-JAM Document 338 Filed 09/11/20 Page 3 of 6


        Officer, and he must report the results of his COVID-19 test to Pretrial Services
1

2
        immediately upon receipt.

3    8. Upon completion of the 14-day quarantine period and after defendant has submitted

4       a negative COVID-19 test result to Pretrial Services, defendant must participate in
5       the following location monitoring program component and abide by all the
6
        requirements of the program, which will include having a location monitoring unit
7
        installed in defendant’s residence and a radio frequency transmitter device attached
8
        to his person. Defendant must comply with all instructions for the use and operation
9
        of said devices as given to you by the Pretrial Services Agency and employees of the
10

11      monitoring company. Defendant must pay all or part of the costs of the program

12      based upon his ability to pay, as determined by the pretrial services officer:

13             HOME DETENTION: defendant must remain inside his residence at all times
14
        except for employment; education; religious services; medical, substance abuse, or
15
        mental health treatment; attorney visits; court appearances; court ordered
16
        obligations; or other essential activities pre-approved by the pretrial services officer.
17
        Essential activities include haircuts, DMV appointments, banking needs, or other
18
        activities that cannot be completed by another person on defendant’s behalf.
19

20   9. The defendant will abide by all laws of the United States and of California and

21      defendant must report to and comply with the rules and regulations of Pretrial

22      Services, which will defer to the Court as to defendant Surjit Singh’s release.
23
     10. The defendant must report in person or by phone to the Pretrial Services office in
24
        Sacramento, California, on the first working day following release from custody.
25

26

                                             3
     Case 2:13-cr-00084-JAM Document 338 Filed 09/11/20 Page 4 of 6


     11. The defendant must reside at a location approved by the Pretrial Services and not
1

2
        move or absent himself from his residence for more than 24 hours without prior

3       approval of the Pretrial Services officer.

4    12. The defendant will report to Pretrial Services in person, via phone, or video
5       conference as required by Pretrial Services.
6
     13. The defendant must cooperate in the collection of a DNA sample.
7
     14. Defendant will not have any contact with either co-defendants unless in the presence
8
        of counsel or otherwise approved by the Pretrial Services Officer.
9
     15. The defendant must restrict any authorized travel to the Eastern and Northern
10

11      Districts of California unless otherwise approved in advance by the pretrial services

12      officer.

13   16. The defendant must surrender his passport to the Clerk, U.S. District Court, and
14
        must not apply for or obtain a passport or any other travel documents during the
15
        pendency of this case.
16
     17. The defendant must not possess, have in his residence, or have access to a
17
        firearm/ammunition, destructive device, or other dangerous weapon; additionally, he
18
        must provide written proof of divestment of all firearms/ammunition under his
19

20      control.

21   18. The defendant must refrain from excessive use of alcohol or any use of a narcotic

22      drug or other controlled substance without a prescription by a licensed medical
23
        practitioner; and he must notify Pretrial Services immediately of any prescribed
24
        medication(s). However, medicinal marijuana and/or recommended may not be used.
25

26

                                             4
      Case 2:13-cr-00084-JAM Document 338 Filed 09/11/20 Page 5 of 6


     19. The defendant must report any contact with law enforcement to his pretrial services
1

2
         officer within 24 hours.

3    20. This stipulation is entered into solely for the purpose of obtaining defendant’s

4        release pending his Ninth Circuit appeal, and in no way alters the terms of the
5        sentence imposed by his judgment of conviction, nor does it affect the government’s
6
         right to seek modification or vacation of the release order should cause exist for
7
         doing so.
8
     It is so stipulated this 11th day of September, 2020.
9

10

11                                         /s/ Lee Bickley
                                           LEE BICKLEY
12                                         Assistant U.S. Attorney

13
                                           /s/ Timothy E. Warriner
14
                                           TIMOTHY E. WARRINER
15
                                           Attorney for Defendant
                                           Surjit Singh
16

17

18

19

20

21

22

23

24

25

26

                                              5
              Case 2:13-cr-00084-JAM Document 338 Filed 09/11/20 Page 6 of 6


                                                 ORDER
 1

 2
            Subject to the conditions for release set forth above, and for good cause shown, the

 3   defendant Surjit Singh is hereby ordered released on bail pending appeal, from custody at FCI La

 4   Tuna on the 14th of, September, 2020, at 2:00 p.m.
 5   Dated: September 11, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                     6
